MATTER OF E--

In DEPORTATION Proceedings
A-5886545
DA! lidPfl

by Marel July 97, 1961

Suspension of deportation — Discretionary denial — Behavior reflecting undesirability as permanent resident.
Suspension of deportation lo denied ac matter of diacrction to alien whose

behavior pattern, manifested by record of convictions and arrests, fraudulent procurement of United States birth certificate, and refusal to cooperate with Congressional committee, casts doubt upon his desirability as a
lawful permanent resident.
CHAROE :

Order : Act of 1052—Section 241(a) (4) [8 U.S.C. 1251(a) (4)1—Two convictions after entry, to wit: Robbery with pistol (two offenses).
BEFORE THE BOARD

DISCUSSION: This is an appeal from the order of the special
inquiry officer finding respondent deportable upon the ground stated
above and denying his application for suspension of deportation.
Respondent, a 48-year-old married male, a native and citizen of
Italy, was admitted to the United States for permanent, residence
in 1916. It is conceded that respondent is deportable by reason of
two convictions—one, January 13, 1933, for robbery with a pistol
committed on May 31, 1932, and the second, January 23, 1933, for
robbery committed on March 1, 1932. The issue is whether respondent should be granted suspension of deportation.
Respondent was married in 1931 to a citizen of the United States.
There are no children of the union. Respondent's wife is not employed and has no independent income. She is allegedly under doctor's care. The nature of the illness is not stated and the treatment
appears to consist of "taking things easy." Respondent is a juke
box operator. He operates about 28 machines and nets about $8,000
a year. The family assets consist of the juke box business worth
about $20,000, a home worth about $10,000, about $2700 in the bank,

and an automobile, furniture, etc., worth about $10,000. He has
about $4,000 in debts. Respondent was arrested 11 times from 1930

372

0 1933. Five arrests for disorderly conduct resulted in discharges;
two arrests for carrying concealed weapons resulted in sentences of
30 to 00 days, respectively; two for assault and robbery were
stricken with leave to reinstate; and two resulted in the convictions
which formed the basis for the deportation proceedings. As a result of the convictions, respondent was imprisoned. He served over
nine years and was released on parole on April 24, 1942. He was
given a final discharge in April 1945. Upon respondent's parole
from prison, he registered as an alien (May 1, 1942). About this
time he procured a birth certificate showing birth in Illinois so that
he could obtain a barber's license.
Respondent alleges that from his release on parole in 1942 until
July 194(5, he was employed by the National Malleable & Steel Castings Company as a steam fitter, earning about $75 a week., and that
from July 1946 to September 1952, he was employed by General
Motors ae a steam fitter at a salary of about $90 a week. (However,
a verification of employment reveals that he was employed by
Malleable from June 1942 until July 1946, and by General Motors
from April 1948 to September 1951. There is thus a period of two
years which is not accounted for.) From September 1952 to September 1957, he was employed as a mechanic and a collector of
juke box receipts for the A. A. Swingtime Music Company. From
September 1057 until the present, he has allegedly been, with his
wife, owner of a juke box business under the name of E. & E.
Amusement Company.
On February 24, 1959, respondent, in response to a subpoena, appeared before the Select Committee on Improper Activities in the
Labor or Management Field, 85th Cong., 2d Sess., and 86th Cong.,
1st Sess. Respondent was sworn but on a claim of privilege refused
to answer any questions concerning his occupation, the operation
of his business, whether was his partner, and whether mail
was received at a grill owned in part by S—E. When accused by
counsel for the Committee of having been set up by Lormar Record
Company and as operating with S—E--- as the E. & E. Company
in a scheme to force operators of juke boxes to purchase records
from the Lormar Record Company and to harrass and bring pressure on the operators to naah.e them conform with the wishes of an
underworld syndicate, he also took refuge in a claim of privilege.
Before Service officials respondent was questioned concerning his
appearance before the Committee and his failure to answer the
a...vat eight months
questions of the Committee. He stated thatb
he
had
been
called
to
Washington,
he
had
been interviewed
before
by an investigator of the COmmittee and had furnished him with
all the records and information requested. Re2pOndent alleged that
he had told the investigator that he was the sole owner of E. & E.

373

Company and that neither 8— nor C—E— had anything to do
with his juke boxes. His explanation for his refusal to testify before the Committee is ambiguous. The question and answer are
set out in full:
Q. would you care to offer explanation as to why you refused to answer
questions there when you had, before that, cooperated fully with . Afr. MrShane,

the Committee investigator?
A. Well, do you want me to be truthful? What choice did I have! I know
I was born in Italy ; if I had gone up there and answered all them questions—
what. was I going to answer. So, I figured only one thing for me to do and
that is for me to take the Fifth Amendment, because I knew I was going to
get in trouble sooner or later. So, I knew what was going to happen is what
is happening today. I knew that everything in my business was aboveboard.
At oral argument, counsel stressed the fact that respondent had
rehabilitated himself. after -release from confinement; that there is
no derogatory information concerning him since his release except
for the refusal to testify before the Congressional committee; that.
this refusal must be considered in light of the fact that respondent
had fully cooperated with the Committee's investigator; that he had
been assured by the investigator that he would not be subpoenaed
before the Committee; that when he received the subpoena he responded immediately and came without counsel and without discussing it with anyone and that his refusal to testify was due to
nervous tension, surprise at being called after the assurance he had

received, and the lack of awareness of the purpose of the investigation. Counsel points to respondent's testimony before the Service
denying that he was connected with anything illegal or the E—
brothers. Counsel points to the favorable factors, the long residence, the absence of derogatory information, the family relationship, respondent's self-support and his accumulation of assets, his
lack of knowledge of his native land or the language, and the hardship his wife would endure if he is deported. He contends that the

actions before the Committee should not result in respondent being
labeled as an undesirable, in view of the positive matters of record.
Despite the favorable factors of record, the long residence, the
marriage to a United States citizen, the period of gainful employment, we believe that the application for discretionary relief must
be denied. Respondent's record of arrests and convictions, his disregard for law in procuring a birth certificate showing birth in
Illinois, and his refusal to cooperate with the Senate Committee
reveal a pattern which raises considerable doubt as to respondent's
desirability as a legal permanent resident. Respondent's record for
a period of over three years reveals convictions for carrying a concealed weapon and robbery with a gun. This period, terminated
by his imprisonment for nine years, was followed upon his release
by the willful and deliberate procurement of a birth certificate to
374

which he was not entitled. It is indeed signifirnnt that, incarceration for nine years, reaching the age of 29, and being on parole

did not prevent respondent from such deliberate violation of law.
Finally, we have the refusal to cooperate with the Senate Committee
when it called upon him for assistance. Under such circumstances,
it appears to us that a most deserving case, free from any doubt,
must be made to justify the grant of a privilege which would absolve an alien from liability to deportation and clear the way to
an ultimate application for citizenship. Such a case is not made out.
The fact that respondent testified before the Service that he had
no connection with the underworld does not excuse his conduct before the Senate Committee. The Committee sought information at
a time when 'it was attempting to obtain instruction which would
enable it to make recommendations for the passage of legislation.
Respondent's testimony comes now too late. Moreover, the Committee apparently had before it information contradicting what respondent stated that he had told its investigator. The Committee
may have had the ability to test the information respondant now

gives. It should have had the chance to compare the testimony he
allegedly gave its investigator and the information they had from
which they drew contrary conclusions.'
We think the application for suspension was properly denied as a
matter of discretion. The appeal should be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
1 In view of our disposition, no further inquiry need he made as to the failure to establish the nature of employment between July 1946 and April 1948,
nor as to the fact that the record contains no clear denial by respondent that
he was not set up as part of a device to force companies to buy records from
Lormar Company and that the III- brothers had never had some interest in
seeing respondent established in business.

875

